PER CURIAM.
Appellant is a carpet manufacturer with its sole manufacturing plant in Yonkers, N. Y., to which raw materials are shipped from outside New York State and from which appellant ships some finished products to customers outside New York State. The prayer in this suit is that appellees be enjoined from enforcement of the National Labor Relations Act (29 U.S.C.A. § 151 et seq.) against the plaintiff, and from the further prosecution of, or the holding of hearings on, a complaint charging plaintiff with engaging in unfair labor practices affecting commerce within section 8 (1-3) of the act (29 U.S.C.A. § 158 (1-3) by discharging employees for union activity and by coercing employees in their selection of representatives for collective bargaining. Some of the employees are on strike. For the reasons stated in E. I. Du Pont De Nemours & Co. v. Boland (C.C.A.) 85 F.(2d) 12, decided this day, the appellant has not shown that any irreparable injury will be suffered if this injunction is denied, and under the provisions of the National Labor Relations Act, it has an adequate, complete, and exclusive remedy at law on a petition to the proper court for a subpoena, or for the enforcement or review of any order the board may enter.
Decree affirmed.